Title: To Alexander Hamilton from Comfort Sands, 27 April 1795
From: Sands, Comfort
To: Hamilton, Alexander


Dear Sir
N York April 27. 1795
Your Favor of the 20th I have Recieved. As Soon as your Furniture arrives I will take Care of it and put it in my store. If it is possible I will Engage a Room for you for an Office—it will be difficult to get One. I hope to be Able to get my House done so that I may Remove at the time I promised Mrs. Hamilton. I hardly Doubt, but I shall. I Inclose an order on the Bank of Albany for 2329.85 D, which if it is paid I will thank you to get me a post Note for it or if it Suits the Bank better let them Credit the Bank of NYork for it.
I am with great Respect   Yr. Mo. Obt H S

C Sands

